DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (United States Patent Application No. US 2019/0103407 A1, hereinafter “Kim”) in view of Gardner et al. (United States Patent Application No. US 2021/0043516 A1, hereinafter “Gardner”).
In reference to claim 11, Kim discloses a similar device.  Figure 9 in conjunction with fig. 3A, 4, 6A (close-up views of a data storage element) of Kim discloses a semiconductor memory device which comprises a plurality of semiconductor patterns (SP) separated in a vertical direction (D3).  A bit line (CL/BL1) is electrically connected to a first source/drain regions (SD1 in fig. 3A, 4, 6A) of the plurality of semiconductor patterns (SP).  The bit line (CL/BL1) extends in the vertical direction (D3).  There is a plurality of word line structures (CL2/WL) in contact with the plurality of semiconductor patterns (SP).  There is a plurality of data storage elements (DS in fig. 3A, 4, 6A) electrically connected to respective second source/drain regions (SD2 in fig. 3A, 4, 6A) of the plurality of semiconductor patterns (SP in fig. 2-13).  Although not explicitly disclosed, it is understood that the plurality of semiconductor patterns (SP) are monocrystalline.  Kim does not disclose that the crystal orientations of at least one of the plurality of semiconductor patterns (SP) is different from another one of the plurality of semiconductor patterns (SP) in the disclosed memory device of fig. 3A, 4, 6A, and 9.  However Gardner discloses (p. 8, paragraph 132) that implementing different crystal orientations for various levels of transistors is desirable in the art since it enables a wider distribution of drive current available for integrated circuit design such as 3D logic devices and memory devices that can be formed on a single substrate.  Gardner discloses that such a 3D integration is a known goal in the art (p. 1, paragraph 5, p. 3-4, paragraphs 70, 77-79).  In view of Gardner, it would therefore be obvious to implement different crystal orientations for of at least one of the plurality of semiconductor patterns (SP) relative to another one of the plurality of semiconductor patterns (SP).
With regard to claim 13, fig. 9 of Kim shows that each of the plurality of word line structures (CL2/WL) extends in a first horizontal direction (D1).  The plurality of word line structures (CL2/WL) are separated in the vertical direction (D3).

Allowable Subject Matter
Claims 1-10 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor memory device with the suggested semiconductor patterns and their connections with data storage elements, the positioning of the semiconductor patterns, bit lines, and word lines, and suggested relative crystal orientations of the semiconductor patterns in combination with the specific lattice defect as required by the applicant in claims 1 and 14.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817